Exhibit 10.1
BROWN-FORMAN 2004 OMNIBUS COMPENSATION PLAN
EMPLOYEE STOCK-SETTLED STOCK APPRECIATION RIGHT AWARD
Capitalized terms used below have the definitions assigned to them in the
Brown-Forman 2004
Omnibus Compensation Plan, as amended (the “Plan”), or as defined herein.
SUMMARY

     
Participant:
  [Name]
Grant Date:
  July XX, 201X
First Exercise Date:
  May 1, 201X
Expiration Date:
  April 30, 20XX
Number of Shares:
  [Number]
Class of Shares:
  Brown-Forman Corporation Class B Common
Grant Price:
  [$ ]

THIS AWARD (the “Award”), effective as of the Grant Date shown above, represents
the grant of a stock appreciation right under the Plan by Brown-Forman
Corporation, a Delaware corporation (the Company”), to the Participant named
above, who is an employee of the Company or one or more of its Affiliates.
1. Grant of Stock Appreciation Right. The Company hereby grants to the
Participant a Stock-Settled Stock Appreciation Right (the “SSAR”), subject to
the terms and conditions of the Plan, the Administrative Guidelines to the Plan,
and those set forth in this Award.
2. Value of the SSAR. The SSAR shall entitle the Participant, upon exercise of
the SSAR (in whole or in part), to receive from the Company an amount payable in
the form of Class B Common Shares determined by multiplying:

A)   the appreciated value of one Class B Common Share, calculated as the Fair
Market Value of one Class B Common Share on the date of exercise minus the Grant
Price as shown above; by   B)   the number of Class B Common Shares with respect
to which the SSAR is exercised.

3. Term. The term of this Award is for a period of ten years from the first day
of the fiscal year of grant. To exercise the SSAR, the Participant must remain
continuously employed by the Company or one of its Affiliates for at least three
years from the first day of the fiscal year of grant, except as provided in
Section 5 below. Assuming continuous employment, the SSAR will become
exercisable on the First Exercise Date shown above, and it must be exercised
before the close of business on the Expiration Date shown above.
4. Form of Payment. The Company shall satisfy its obligation upon the
Participant’s exercise of the SSAR (in whole or in part) in Class B Common
Shares based upon the Fair Market Value of the Company’s Class B Common Shares
on the date of exercise, as determined by the Plan Administrator in its sole
discretion in accordance with Section 2.24 of the Plan. Notwithstanding the
foregoing, no fractional Share shall be distributed in settlement of the SSAR,
and any portion of the SSAR which would be settled in a fractional Share shall
be rounded up to a whole Share with no additional payment to be made in cash
except as otherwise permitted by the Internal Revenue Service under an exemption
from the application of IRC Section 409A.
[2010 Form]

Page 1 of 6



--------------------------------------------------------------------------------



 



5. Termination of Employment. In the event the Participant does not remain
continuously employed by the Company during the term of the SSAR, the following
rules will apply:

A)   Retirement. “Retirement” means termination of employment on or after
reaching age 55 with at least five (5) full years of service, or on or after
reaching age 65 with any service. If the Participant terminates employment by
reason of Retirement, this SSAR will continue in force until the earlier of
(a) the Expiration Date; or (b) the end of seven years following the date of
Retirement; provided however, that if the Participant terminates employment by
reason of Retirement during fiscal 2011, the number of Shares subject to this
SSAR shall be prorated based upon the number of whole months worked during
fiscal 2011 prior to Retirement (out of a 12 month year), with the remaining
portion being immediately canceled and forfeited. Retirement does not affect the
First Exercise Date of this SSAR.   B)   Death/Disability. If the Participant
dies or terminates employment due to Disability (“Disability” to be determined
by the Plan Administrator in its sole discretion in accordance with Section 2.19
of the Plan), the SSAR will become immediately exercisable (if not already
exercisable) and must be exercised by the earlier of (a) the Expiration Date or
(b) the end of five years following the date of death or termination of
employment due to Disability. If the Participant dies or terminates employment
due to Disability during fiscal 2011, the number of Shares with respect to which
this SSAR shall become exercisable pursuant to the first sentence of this
Section 5B) shall be prorated based upon the number of whole months worked
during fiscal 2011 prior to death/termination of employment due to Disability
(out of a 12 month year), with the remaining portion being immediately canceled
and forfeited. An exercisable SSAR shall be exercised by the person(s) named as
the Participant’s beneficiary(ies), or, if the Participant has not named one or
more beneficiaries, by whoever has acquired the Participant’s rights by will or
by the laws of descent and distribution.   C)   Involuntary Termination for
Cause. A SSAR granted to a Participant who is terminated for Cause, as defined
in the Plan, shall expire immediately as of the date and time that the
Participant is notified of the termination and may not be exercised.   D)  
Involuntary Termination for Poor Performance. A SSAR granted to a Participant
whose employment is involuntarily terminated for Poor Performance (as determined
by the Plan Administrator in its sole discretion) prior to the First Exercise
Date shall expire immediately as of the date and time that the Participant is
notified of the termination and may not be exercised. A SSAR granted to a
Participant whose employment is involuntarily terminated for Poor Performance
(as determined by the Plan Administrator in its sole discretion) after the First
Exercise Date must be exercised within thirty days following termination
(provided, however, where necessary, the thirty-day period may be delayed or
bifurcated because of required trading black-out periods). Any such SSARs not
exercised within thirty days following termination shall be forfeited and
canceled.   E)   Involuntary Termination – No Fault. A SSAR granted to a
Participant whose employment is involuntarily terminated with “no fault” on the
part of the Participant (as determined by the Plan Administrator in its sole
discretion) will continue in force until the later of (a) twelve months; or
(b) twelve months following the First Exercise Date; provided however, that if
the Participant’s employment is involuntarily terminated for “no fault” during
fiscal 2011, the number of Shares subject to this SSAR shall be prorated based
upon the number of whole months worked during fiscal 2011 prior to termination
(out of a 12 month year), with the remaining portion being immediately canceled
and forfeited. Involuntary termination for “no fault” does not affect the

[2010 Form]

Page 2 of 6



--------------------------------------------------------------------------------



 



    First Exercise Date of this SSAR.

F)   Voluntary Termination. A SSAR granted to a Participant who terminates
employment voluntarily prior to the First Exercise Date shall expire immediately
as of the date and time of such termination and may not be exercised. A SSAR
granted to a Participant who terminates employment voluntarily after the First
Exercise Date shall continue in force until the earlier of (a) the Expiration
Date or (b) the end of thirty days following the date of termination (provided,
however, where necessary, the thirty-day period may be delayed or bifurcated
because of required trading black-out periods). Voluntary Termination does not
affect the First Exercise Date.   G)   Termination for any Other Reasons. If the
Participant’s employment terminates for any reason other than those set out in
items A through F above, and in the absence of any action by the Plan
Administrator, the SSAR shall expire immediately as of the time and date of
termination, and may not be exercised. However, the Plan Administrator, in its
sole discretion, based on the facts and circumstances of such termination, may
accelerate the First Exercise Date of all or any portion of the SSAR, and/or may
delay the expiration of all or any portion of the SSAR to any date not later
than the Expiration Date.

6. Change in Control or Potential Change in Control. In the event of a Change in
Control or Potential Change in Control of the Company, as defined in the Plan,
the First Exercise Date and the Participant’s rights with respect to the SSAR
shall be governed by the terms of Article 11 of the Plan.
7. Rights as a Shareholder. The Participant has no rights as a shareholder
(including, but not limited to, the right to receive dividends or dividend
equivalents, or to vote on shareholder issues) with respect to Shares
potentially available upon exercise of the SSAR. Shareholder rights accrue only
to holders of Shares issued and delivered pursuant to exercise of the SSAR.
8. Restrictions on Transfer. The SSAR may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, the SSAR shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s duly
appointed legal representative.
9. Recapitalization. If there is any change in the Company’s Shares through the
declaration of Share dividends or through recapitalization resulting in Share
splits or through merger, consolidation, exchange of Shares, or otherwise, the
Plan Administrator shall adjust the number and class of Shares subject to the
SSAR, as well as the Grant Price, to prevent dilution or enlargement of rights.
10. Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Award is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when delivered during the
Participant’s lifetime to the Company at its executive offices, addressed to the
attention of the Compensation Department in Louisville, Kentucky.
11. Continuation of Employment. This Award shall not confer upon the Participant
any right to continued employment by the Company, nor shall this Award interfere
in any way with the Company’s right to terminate the Participant’s employment at
any time. A transfer of the Participant’s employment between the Company and any
of its subsidiaries, or between any divisions or subsidiaries of the Company
shall not be deemed a termination of employment.
[2010 Form]

Page 3 of 6



--------------------------------------------------------------------------------



 



12. Tax Consequences. By accepting the SSAR, the Participant acknowledges that
(i) he or she understands that upon either the grant or the exercise of the
SSAR, he or she may recognize adverse tax consequences, and (ii) he or she
understands that the Company may deduct or withhold, or require the Participant
to remit to the Company, an amount of Class B Common Shares sufficient to
satisfy Federal, state, and local taxes (including the Participant’s FICA
obligation) required by law to be withheld with respect to any exercise of the
Participant’s rights under this Award. You are encouraged to consult with a
qualified tax advisor concerning the SSAR. In addition, the Participant agrees
that the SSAR shall be administered and settled as required for the SSAR to be
deemed not to be deferred compensation subject to the provisions of IRC
Section 409A or the Treasury Regulations promulgated thereunder.
13. Miscellaneous.

A)   This Award and the Participant’s rights under it are subject to all the
terms and conditions of the Plan, as the same may be amended from time to time,
as well as any Administrative Guidelines the Plan Administrator may adopt. The
Plan Administrator may impose such restrictions on any Shares acquired pursuant
to the exercise of the SSAR as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares. The Plan Administrator in conjunction with the Company’s
compliance officer may designate periods during which the SSAR may not be
exercised by Participants.

The Plan Administrator may, in its sole discretion, administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and the SSAR, all of which shall be binding upon the Participant.

B)   Subject to the provisions of the Plan, the Board of Directors may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect the Participant’s rights under this Award, without the written consent of
the Participant.   C)   The Participant agrees to take all steps necessary to
comply with all applicable Federal and state securities law in exercising his or
her rights under this Award.   D)   This Award shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.   E)
  The Company’s obligations under the Plan and this Award, with respect to the
SSAR, shall bind any successor to the Company, whether succession results from a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.   F)   To the
extent not preempted by Federal law, this Award shall be governed by, and
construed in accordance with, the laws of the State of Delaware.   G)   At all
times when IRC Section 162(m) applies, all Awards to Designated Executive
Officers shall comply with its requirements, unless the Plan Administrator
determines that compliance is not desired or necessary for any Award or Awards.
To that end, the Plan Administrator may make such adjustments it deems
appropriate for a specific Award or Awards, except that a performance-based
Award cannot be replaced by a non-performance-based Award if performance

[2010 Form]

Page 4 of 6



--------------------------------------------------------------------------------



 



    goals are not achieved, nor can the characterization of an Executive Officer
as a Designated Executive Officer, once made, change for a given Performance
Period.

H)   This Award is subject to the terms of the Plan and Administrative
Guidelines promulgated under it from time to time. In the event of a conflict
between this document and the Plan, the Plan document as well as any
determinations made by the Plan Administrator as authorized by the Plan
document, shall govern.

END OF TEXT]
[2010 Form]

Page 5 of 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Award to be executed as of
the Grant Date.
BROWN-FORMAN CORPORATION
By:                                                            
      Lisa Steiner
      Senior Vice President,
      Chief Human Resources Officer
[2010 Form]

Page 6 of 6